--------------------------------------------------------------------------------

Exhibit 10.3
CELADON GROUP, INC.




AMENDED AND RESTATED AWARD NOTICE




 
GRANTEE:
 
Paul Svindland
 
TYPE OF AWARD:
 
Restricted Shares
 
NUMBER OF RESTRICTED SHARES ("RESTRICTED SHARES"):
 
100,000
 
DATE OF GRANT:
 
July 24, 2017





1. Grant of Restricted Stock.  This Amended and Restated Award Notice (this
"Award Notice") serves to notify you that Celadon Group, Inc., a Delaware
corporation (the “Company”), hereby grants to you a Restricted Stock Award (the
“Award”), on the terms and conditions set forth in this Award Notice, of the
number of Restricted Shares set forth above of the Company’s common stock, par
value $0.033 per share (the “Common Stock”).  The Restricted Shares are intended
to qualify as an “employment inducement award” within the meaning of Rule
303A.08 of the New York Stock Exchange Listed Company Manual. You should review
the terms of this Award Notice carefully. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in that
certain Employment Agreement between you and the Company, dated July 13, 2017
(the “Employment Agreement”).


2. Restrictions and Vesting.  Subject to the terms and conditions set forth in
this Award Notice, the Restricted Shares will vest as set forth on Schedule A.


3. Additional Vesting Matters.  Subject to Section 4, any unvested Restricted
Shares that do not vest as a result of your failure to have been continuously in
the employment or service of the Company or any corporation or other business
entity in which the Company directly or indirectly has an ownership interest of
twenty percent (20%) or more (each such entity, a "Subsidiary") for any reason
from the Date of Grant until the vesting dates set forth on Schedule A will
automatically be forfeited on the date your employment or service is terminated
without any obligation of the Company to pay any amount or deliver any
Restricted Shares to you or to any other person or entity; provided, however,
that notwithstanding the foregoing, any unvested Restricted Shares shall
immediately vest upon (1) your death; or (2) a termination of your employment as
a result of your Disability pursuant to Section 6 of the Employment Agreement.


4. Effect of Change in Control.  Notwithstanding Section 3 hereof, if, during
the six (6) months preceding or the twelve (12) months following a Change in
Control (as defined in the Employment Agreement), the Company or its successor
terminates your employment without Cause (as defined in the Employment
Agreement) or you terminate your employment with the Company or its successor
for Good Reason (as defined in the Employment Agreement), then any unvested
portion of the Restricted Shares will immediately vest in full on the date of
such termination without Cause or termination with Good Reason, or, if such
termination occurs prior to the Change in Control, on the date of such Change in
Control.

--------------------------------------------------------------------------------



5. Book-Entry Registration.  The Restricted Shares initially will be evidenced
by book-entry registration only, without the issuance of a certificate
representing the Restricted Shares.


6. Issuance of Shares.  Subject to Sections 7 and 13 of this Award Notice, upon
the vesting of any Restricted Shares pursuant to this Award Notice, the Company
will issue a certificate or do book entry registration representing such vested
Restricted Shares as promptly as practicable following the date of vesting.


7. Withholding.  You will pay to the Company or a Subsidiary thereof, or make
other arrangements satisfactory to the Company regarding the payment of, any
federal, state, or local taxes of any kind required by applicable law to be
withheld with respect to the Restricted Shares awarded under this Award Notice.
Your right to receive the Restricted Shares under this Award Notice is subject
to, and conditioned on, your payment of such withholding amounts.  At the sole
discretion of the Committee (as defined below), and in accordance with
applicable law, upon your advance request not more than 90 days in advance and
not less than 30 days in advance of any vesting date, and upon determination by
the Committee that such action is consistent with the Company's best interests,
you may be permitted remit a number of shares or Restricted Shares having a fair
market value equal to any withholding required under applicable law.


8. Nonassignability.  The Restricted Shares and the right to vote such shares
and to receive dividends thereon, may not be sold, assigned, transferred,
pledged, or encumbered in any way prior to the vesting of such shares, whether
by operation of law or otherwise, except by will or the laws of descent and
distribution.  After vesting, the sale or other transfer of the shares of Common
Stock will be subject to applicable laws and regulations under federal and state
securities laws, as well as anti-hedging and anti-pledging policies adopted by
the Company.


9. Rights as a Stockholder; Limitation on Rights.  Unless the Award is cancelled
or forfeited as provided in Section 3 of this Award Notice and subject to
Sections 10 and 11 of this Award Notice, you will have all of the other rights
of a stockholder with respect to the Restricted Shares, including, but not
limited to, (with respect to vested shares only), the right to receive such cash
dividends, if any, as may be declared on such shares from time to time and the
right to vote (in person or by proxy) such shares at any meeting of stockholders
of the Company. Neither the granting of the Award nor this Award Notice gives
you any right to remain in the employment or service of the Company or a
Subsidiary thereof.


10. No Registration.  You represent and warrant that the Restricted Shares
issued pursuant to this Award Notice are being acquired for your own account for
investment only and not with a view to, or for sale in connection with, any
distribution of such Restricted Shares in violation of the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state securities laws
or any rules or regulations promulgated thereunder (“Applicable Securities
Laws”). You further acknowledge, represent and warrant that the Restricted
Shares have not been registered under Applicable Securities Laws, and as a
result, you will not be able to transfer or sell shares even after the
restrictions lapse unless exemptions from registration under Applicable
Securities Laws are available. Such exemptions from registration are limited and
might be unavailable. You agree that any resale by you of Shares shall comply in
all respects with the requirements of all Applicable Securities Laws (including,
without limitation, the provisions of the Securities Act, the Exchange Act and
the respective rules and regulations promulgated thereunder) and any other law,
rule or regulation applicable thereto, as such laws, rules and regulations may
be amended from time to time. The Company shall not be obligated to either issue
Restricted Shares or permit the resale of any shares following vesting, if such
issuance or resale would violate any such requirements. You acknowledge that the
Company is under no obligation to register the Restricted Shares on your behalf
or to assist you in complying with any exemption from registration under the
Securities Act or state securities laws.
2

--------------------------------------------------------------------------------



11. Obligation to Maintain Stock Ownership.  Your ability to dispose of
Restricted Shares after vesting is subject to stock ownership guidelines adopted
by the Company for similarly situated executive officers, and the Company is
authorized to place a restrictive legend on such shares, issue stop-transfer
instructions to the transfer agent, or take such other actions as may be
advisable, in the Compensation Committee's (the "Committee") sole discretion, to
enforce such ownership guidelines.  Please determine whether you are subject to
the guidelines and how many Restricted Shares may be disposed of prior to
attempting to dispose of any shares.


12. Rights of the Company and Subsidiaries.  This Award Notice does not affect
the right of the Company or a Subsidiary thereof to take any corporate action
whatsoever, including without limitation its right to recapitalize, reorganize,
or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, shares of Common Stock, or other securities,
including preferred stock, or options therefor, dissolve or liquidate, or sell
or transfer any part of its assets or business.


13. Restrictions on Issuance of Shares.  If at any time the Company determines
that the listing, registration, or qualification of the Restricted Shares upon
any securities exchange or quotation system, or under any state or federal law,
or the approval of any governmental agency, is necessary or advisable as a
condition to the issuance of a certificate representing any vested Restricted
Shares, such issuance may not be made in whole or in part unless and until such
listing, registration, qualification, or approval will have been effected or
obtained free of any conditions not acceptable to the Company.


14. Authority of the Committee. The Committee shall have the exclusive right to
(i) accelerate the vesting, exercise, or payment of the Award when such action
or actions would be in the best interest of the Company, (ii) administer this
Award, at its discretion, in accordance with the Company's 2006 Omnibus
Incentive Plan, as amended, and (iii) certify whether, and to what extent, the
vesting conditions set forth in Schedule A have been attained and you agree that
the Committee's determination is binding.


15. Amendment.  Except as otherwise provided herein, the Company may only alter,
amend, or terminate this Award with your consent.


16. Governing Law. This Award Notice will be governed by and construed in
accordance with the laws of the State of Delaware, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.


17. Notices.  All notices and other communications to the Company required or
permitted under this Award Notice will be written, and will be either delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt requested addressed to the Company’s office at 9503 East 33rd
Street, One Celadon Drive, Indianapolis, Indiana, 46235, Attention: Chief
Financial Officer.  Each such notice and other communication delivered
personally will be deemed to have been given when delivered.  Each such notice
and other communication delivered by mail will be deemed to have been given when
it is deposited in the United States mail in the manner specified herein, and
each such notice and other communication delivered by facsimile or
electronically will be deemed to have been given when it is so transmitted and
the appropriate confirmation is received.


18. Amendment and Restatement.  This Award Notice amends and restates that
certain award notice dated July 24, 2017, between you and the Company regarding
the time-vested restricted shares covered hereby, and shall supersede such
previous award notice in all respects.


* * * * * * * * * *
3

--------------------------------------------------------------------------------

ACKNOWLEDGEMENT


The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice.  The undersigned further acknowledges that this Award
Notice sets forth the entire understanding between him or her and the Company
regarding the Restricted Shares granted by this Award Notice and that this Award
Notice supersedes all prior oral and written agreements on that subject.


Dated: December 5, 2018
       
Grantee:
      /s/ Paul Svindland  
Paul Svindland
     
Celadon Group, Inc.
         
By:
/s/ Chase Welsh  
Name:
Chase Welsh  
Title:
General Counsel and Secretary

--------------------------------------------------------------------------------

 
Schedule A


If (and only if) you are continuously employed by or in the service of the
Company or a Subsidiary from the Date of Grant through each vesting date, and
subject to the terms and conditions of this Award Notice, including, without
limitation, the provisions of Section 3 pertaining to immediate vesting upon
your death or termination of your employment as a result of your Disability, the
Restricted Shares will vest as follows:


Number of Restricted Shares
 
Vesting Date
12,500
 
August 1, 2019
12,500
 
November 1, 2019
12,500
 
February 1, 2020
12,500
 
May 1, 2020
12,500
 
August 1, 2020
12,500
 
November 1, 2020
12,500
 
February 1, 2021
12,500
 
May 1, 2021



Back to Form 8-K [form8k.htm]
